NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      OCT 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

GILDARDO QUERO-QUERO, AKA                       No.    16-72514
Saterino Cobarybias,
                                                Agency No. A200-149-682
                     Petitioner,
   v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                     Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted October 12, 2018**
                                Seattle, Washington

Before:       BLACK,*** TALLMAN, and BEA, Circuit Judges.

        Gildardo Quero-Quero, a native and citizen of Mexico, petitions for review

of the order of the Board of Immigration Appeals (BIA), affirming the Immigration


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Susan H. Black, United States Circuit Judge for the
U.S. Court of Appeals for the Eleventh Circuit, sitting by designation.
Judge’s (IJ) decision denying his application for withholding of removal and

protection under the Convention Against Torture (CAT). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings underlying its denial of relief. Vitug v. Holder, 723 F.3d 1056, 1062 (9th

Cir. 2013).

      Substantial evidence supports the BIA’s denial of withholding of removal

because Quero failed to demonstrate a nexus between any alleged persecution and

his social group of family. See Matter of L-E-A, 27 I. & N. Dec. 40, 43-44 (BIA

2017) (explaining “[i]f the persecutor would have treated the applicant the same if

the protected characteristic of the family did not exist, then the applicant has not

established a claim on this ground”). Substantial evidence also supports the BIA’s

denial of CAT relief because the record does not compel the conclusion that it is

more likely than not that Quero will be tortured at the instigation of, or with the

acquiescence of, the government if returned to Mexico. See Silaya v. Mukasey,

524 F.3d 1066, 1073 (9th Cir. 2008) (discussing standard for CAT relief).

Accordingly, we deny Quero’s petition for review.

      PETITION DENIED.




                                           2